0323Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
Allowable Subject Matter
1a. Claims 1-25 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c below.

Claim Objection
There are TWO Claim 19 in the claim set dated 5/12/2020. Correction is required.

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-25 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of Thompson (US 10749778 B2, hereinafter Thompson ‘778).

Regarding Claims 1-25, the claims are not patentably distinct with Thompson ‘778. See the following comparison table. 

Table 1 Non-Statutory Double Patenting

Instant Application 15/930,323
Parent Patent 10,749,778
1, A method of determining time of arrival in a wireless network, comprising: 

receiving at a receiver from a wireless network a request for time of arrival information;  



extracting location pilot symbols from a received signal;  




identifying a first path associated with the location pilot symbols using matching pursuit;  



determining a time of arrival based on the first path identified using matching pursuit estimation;  and 


communicating information responsive to the time of arrival based on the first path from the receiver to the wireless network. 



receiving at a receiver from a wireless network a signal comprising a plurality of orthogonal frequency division multiplexing signals from a single base;  

extracting location pilot signals from the received signal;  

determining a power delay profile corresponding to the extracted location pilot signals;  

identifying a first path associated with the extracted location pilot signals by performing matching pursuit estimation on the power delay profile for the extracted location pilot signals;  

determining a time of arrival based on the identified first path. 
 



    2, The method of claim 1, wherein the extracting location pilot signals comprises comb filtering in a frequency domain. 
 

3, The method of claim 1, wherein the identifying a first path uses both location pilot symbols and estimation pilot symbols. 

3, The method of claim 1, wherein the identifying a first path uses both location pilot signals and estimation pilot signals. 

4, The method of claim 3 further comprising comb filtering to extract estimation pilots. 
 

4, The method of claim 3 further comprising comb filtering to extract estimation pilots.
5, The method of claim 3 further comprising interpolating from received location pilot symbols to generate virtual location pilot symbols. 

5, The method of claim 3 further comprising interpolating from received location pilot signals to generate virtual location pilot signals for received OFDM symbols that lack a received location pilot signal, values of the virtual location pilot signals determined from other received OFDM symbols. 

6, The method of claim 1 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure. 

6, The method of claim 1 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure. 

7, The method of claim 6, wherein the received signal has an OFDM waveform. 

5, The method of claim 3 further comprising interpolating from received location pilot signals to generate virtual location pilot signals for received OFDM symbols that lack a received location pilot signal, values of the virtual location pilot signals determined from other received OFDM symbols. 

8, The method of claim 1 further comprising correlating between a plurality of received location pilot symbols and a reference signal and providing a result of the correlating as an input to the matching pursuit estimation. 

6, The method of claim 1 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure. 
 



6, The method of claim 1 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure. 
 

10, The method of claim 9 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure. 

6, The method of claim 1 further comprising determining a signal to noise measure for a channel impulse response and stopping matching pursuit estimation in response to the signal to noise measure. 

11, The method of claim 10 further comprising interpolating from received location pilot symbols to generate virtual location pilot symbols. 

    10, The method of claim 9 further comprising interpolating from received location pilot signals to generate virtual location pilot signals. 
 

12, The method of claim 1, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period. 
 

11, The method of claim 1, further comprising interpolating between two or more sets of path information to generate the time of arrive arrival with a granularity smaller than defined by a system sampling period. 

13, The method of claim 1, further comprising determining a power delay profile for a signal comprising plural location pilot symbols and performing matching pursuit estimation using the power delay profile. 
 

    12, The method of claim 1, wherein the matching pursuit estimation is performed using a location pilot power delay profile and an estimation pilot power delay profile. 

14, The method of claim 13, wherein the matching pursuit estimation is performed using a location pilot power delay profile and an estimation pilot power delay profile. 
 

    12, The method of claim 1, wherein the matching pursuit estimation is performed using a location pilot power delay profile and an estimation pilot power delay profile. 

15, The method of claim 14, further comprising generating virtual location pilot symbols and generating virtual estimation pilot symbols. 
 

    13, The method of claim 12, further comprising generating virtual location pilot signals and generating virtual estimation pilot signals. 

16, The method of claim 13, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period. 

    14, The method of claim 13, further comprising interpolating between two or more sets of path information to generate the time of arrival with a granularity smaller than defined by a system sampling period. 

18, The receiver of claim 16, wherein the extracted pilot symbols comprise extracted location pilot symbols. 
 

2, The method of claim 1, wherein the extracting location pilot signals comprises comb filtering in a frequency domain. 
 



2, The method of claim 1, wherein the extracting location pilot signals comprises comb filtering in a frequency domain. 
 

20, The receiver of claim 16, wherein the extracted pilot symbols comprise extracted location pilot symbols and extracted estimation pilot symbols. 

2, The method of claim 1, wherein the extracting location pilot signals comprises comb filtering in a frequency domain. 
 

21, The method of claim 20, further comprising interpolating between two or more sets of path information to generate a time of arrive with a granularity smaller than defined by the system sampling period.

11, The method of claim 1, further comprising interpolating between two or more sets of path information to generate the time of arrive arrival with a granularity smaller than defined by a system sampling period. 

Claim 17 is rejected base on the same rationales of Claim 1.

Claims 22-25 are rejected base on the same rationales of Claims 1-20.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUNG LIU/Primary Examiner, Art Unit 2473